In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-2905

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


NORVELL MOORE,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 10 CR 896-1 — John F. Grady, Judge.


     ARGUED APRIL 3, 2014 — DECIDED AUGUST 19, 2014


   Before POSNER, FLAUM, and ROVNER, Circuit Judges.

    ROVNER, Circuit Judge. A jury convicted Norvell Moore of
using or carrying a firearm during and in relation to a crime of
violence, see 18 U.S.C. § 924(c)(1)(A), but was unable to reach
a verdict on the predicate crime of violence itself: taking a
motor vehicle by force or intimidation with the intent to cause
death or serious bodily harm, see 18 U.S.C. § 2119. Because the
district court improperly solicited a partial verdict from the
2                                                  No. 13-2905

jury before jurors indicated that no further deliberations would
be useful, and because we cannot rule out the possibility that
this error may have resulted in a premature verdict on the
section 924(c) firearm charge, we vacate Moore’s conviction on
the section 924(c) charge. We leave in place Moore’s additional
conviction for being a felon in possession of a firearm, see 18
U.S.C. § 922(g)(1), which was unaffected by the error in
soliciting a partial verdict and which Moore does not chal-
lenge.
                                 I.
    Moore left his home on the morning of July 14, 2010, armed
with a loaded, nine-millimeter Taurus semiautomatic pistol, in
search of a car to steal. An acquaintance had offered him $5,000
for a high-end automobile. Moore took public transit to
Chicago’s northwest side and walked about for an extended
period of time—at one point entertaining second thoughts and
nearly abandoning the enterprise—until he reached a shopping
center at the intersection of Foster and Harlem Avenues, where
he spotted Cheryl Heliotis getting into her husband’s 2005
BMW. Thinking to himself that “it didn’t get any easier than
this,” R. 162 at 18, Moore decided that he had found his mark.
    Moore approached the open driver’s side window of the
BMW, and, according to Heliotis, pressed his gun to her temple
and instructed her to get out of the car. Panicked, Heliotis
remained where she was in the front seat, begging Moore not
to take the car. Moore repeated several times his demand that
Heliotis step out of the car, and (again, according to Heliotis)
threatened to shoot and kill her if she did not. Ultimately,
when Moore reached into the vehicle and opened the door,
No. 13-2905                                                     3

Heliotis bolted from the car and ran, screaming for help, back
to the store where she had just been shopping for pet supplies.
    Moore sped off in the BMW. Heliotis was able to flag down
a police officer, and a radio alert for the stolen car was issued.
Other officers in the area soon spotted the car and gave chase.
After colliding with two other vehicles, Moore abandoned the
car and attempted to escape on foot. He was unsuccessful.
Moore was apprehended in a parking lot and taken back to the
scene of the carjacking, where Heliotis identified him. On the
driver’s seat of the abandoned BMW, police found a bag
containing Moore’s gun, along with photocopies of his birth
certificate and Social Security card. They also discovered a shirt
that Heliotis had seen Moore wearing when he took the car
from her.
    After being advised of his rights, Moore agreed to speak
with Chicago Police Detective John Broderick and subse-
quently to Assistant State’s Attorney Suzanne Sanders. The
latter interview was memorialized in a written statement that
Moore signed. Moore disclosed that he had been searching for
a foreign, high-end automobile to steal in order to claim the
$5,000 his acquaintance had offered him for such a car. He
admitted having stolen Heliotis’s BMW toward that end, and
he admitted that he was armed when he did so. Moore
insisted, however, that he never pointed the gun at Heliotis,
and he denied that he had any intent to shoot or harm her.
According to Moore, when he approached Heliotis, he admon-
ished her not to scream, asked her politely to exit the vehicle,
and displayed the gun to her when she did not immediately
comply.
4                                                     No. 13-2905

    A grand jury returned a three-count indictment against
Moore. Count One charged Moore with the federal offense of
carjacking, i.e., taking a motor vehicle by force or intimidation,
with the intent to cause death or serious bodily harm, in
violation of section 2119. Count Two charged him with using
or carrying a firearm during and in relation to a crime of
violence, in this case carjacking, in violation of section 924(c).
And Count Three charged Moore with possessing a firearm,
having previously been convicted of a felony, in violation of
section 922(g)(1). Moore pleaded not guilty to all three charges.
After the district court denied Moore’s pretrial motions
(including a motion to dismiss the indictment as untimely
under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., and a
motion to suppress his post-arrest statements), the case was
tried to a jury.
    The central and only material dispute at trial, as the parties
agree, was whether Moore committed the carjacking with an
intent to cause death or serious bodily harm to Heliotis if she
did not cooperate. See Holloway v. United States, 526 U.S. 1, 119
S. Ct. 966 (1999). There was no real dispute that Moore was
armed, that he approached Heliotis and showed her his gun,
that he instructed her to get out of the car, and that he stole the
car when she ran for help. The defense strategy was to cast
doubt on Heliotis’s testimony that Moore had put a gun to her
head and had threatened to shoot and kill her if she did not get
out of the car. Moore’s written post-arrest statement admitted
only that he showed the gun to Heliotis when she initially
refused to leave her car and represented that he had repeatedly
asked Heliotis to “please get out of the car.” R. 162 at 18.
During cross-examination, Moore’s counsel (mostly without
No. 13-2905                                                     5

objection by the government) elicited concessions from the
detective and prosecutor who interviewed him that they had
found Moore to be cooperative, credible, and non-evasive; that
he appeared sincere as to certain specific aspects of his account;
and that the prosecutor had made no written note of any
apparent effort on Moore’s part to minimize his conduct. The
defense also highlighted certain inconsistencies in the accounts
of the incident that Heliotis had given over time, as well as the
fact that Heliotis had been able to flee with her purse despite
Moore’s instruction that she leave it in the car.
    In its final instructions, the court advised the jury with
respect to the carjacking charge set forth in Count One of the
indictment, that “[i]ntent to cause death or serious bodily harm
includes an intent to cause the victim death or serious bodily
harm if he or she does not comply with the defendant’s
demand.” R. 163 at 41; R. 92 at 9 (Government’s Proposed
Instruction No. 8). The court had rejected an alternative
instruction proposed by the defense, which conveyed the same
substantive point about intent using different language: “In
other words, ‘the government [must] prove beyond a reason-
able that the defendant would have at least attempted to
seriously harm or kill the driver if that action had been
necessary to complete taking of the car.’” R. 94 at 2 (Defen-
dant’s Proposed Instruction No. 2) (quoting Holloway, 526 U.S.
at 12, 119 S. Ct. at 972).
    The jury began its deliberations shortly after 11:00 a.m. on
the third day of trial, immediately after counsel made their
closing arguments and the court gave the jury its final instruc-
tions. At around 6:00 p.m., after seven hours of deliberations,
the court summoned the jury into the courtroom to inquire
6                                                   No. 13-2905

whether jurors preferred to keep deliberating or break for the
evening and return the following morning. The foreperson
advised the court that the jury preferred to continue its
deliberations. At 8:22 p.m., the judge received a note indicating
that the jury now wished to cease its deliberations for the day
and return late the following morning. Signed by the jury
foreman, the note read in full:
     We would like to end for the day. Everyone is tired
     and we are not making progress.
     If possible we would like to begin deliberations [at]
     11:30 a.m. Friday. Some people will not get home
     tonight until after midnight.
R. 107; R. 167 at 56.
    The district judge advised the parties that he intended to
ask the jury whether it had reached unanimous agreement as
to any count of the indictment; if it had, the judge planned to
take a partial verdict on that counts. The judge indicated that
he would also inquire whether, as to any counts on which the
jury remained undecided, whether further deliberations would
be useful. Both parties expressed concern about the judge’s
declared course of action. The government’s counsel objected
to the court’s plan altogether, noting that the jury had indi-
cated its wish to continue deliberations on the following day
and arguing that the jury should be permitted to do so without
interruption. Defense counsel was more concerned with the
court’s intention to ask jurors whether further deliberations
would be useful as to any count that remained unresolved; he
was worried that polling the jury on that subject might
inappropriately reveal the degree of division among the jurors
No. 13-2905                                                     7

and put pressure on any dissidents. Beyond that concern, he
agreed with the court’s stated intentions. After hearing counsel
out, the district judge remained committed to his plan to assess
the status of jury deliberations and take a partial verdict on any
count as to which the jury had reached agreement. “Well, I am
going to proceed as I suggest over the objections of those of
you who made an objection.” R. 167 at 58. The jury was
summoned into the courtroom for that purpose.
    In response to the court’s inquiry, the jury foreperson
indicated that jurors had reached agreement as to some counts
of the indictment. The court advised the jury that it should
complete the verdict form as to the counts upon which it had
reached unanimous agreement. The court also inquired of the
jurors whether they believed that further deliberations would
be useful on any count or counts as to which they remained
divided. It received a mixed response to that question. The
foreperson viewed the prospect of reaching unanimity as
unlikely: “My best judgment is no.” R. 167 at 59. But when the
court asked whether anyone else on the jury disagreed with
that assessment, another juror raised his hand and said that he
“wouldn’t exclude the possibility altogether” of reaching a
unanimous verdict. R. 167 at 60. In view of the latter response,
the court indicated that deliberations on the outstanding count
or counts would be allowed to continue. The court instructed
the jury to return to the jury room and fill out the verdict form
as to any counts on which it had agreed. Before the jury retired
for that purpose, the foreperson posed a question to the court:
     THE FOREPERSON: Question?
8                                                 No. 13-2905

     THE COURT:             Yes.
     THE FOREPERSON: One of the counts was multi-
                     faceted. There was four ele-
                     ments to Count One. In the
                     event that we reached una-
                     nimity on one, two or even
                     three of those, should we
                     indicate that or does —
     THE COURT:             No.
     THE FOREPERSON: — just don’t indicate that
                     anyway.
     THE COURT:             You have to reach unani-
                            mous verdict on all elements
                            of a count.
     THE FOREPERSON: Okay.
     THE COURT:             Three out of four is no good.
     THE FOREPERSON: Okay.
     THE COURT:             Okay?
                            All right. Go ahead and return to
                            the jury room.
R. 167 at 60–61.
   The jury shortly thereafter returned a verdict form indicat-
ing that it had reached unanimous verdicts of guilt on Counts
Two and Three of the indictment, but had not arrived at a
verdict on Count One. Because a finding that Moore had
committed the carjacking offense charged in Count One was an
No. 13-2905                                                    9

element of the weapons offense charged in Count Two, it was
immediately apparent to the court and to the parties that there
was a potential problem with the jury’s decision to convict
Moore on Count Two when it had not yet reached a verdict on
Count One. The following discussion ensued between the court
and counsel (Mr. Mitchell for the defense and Mr. Jonas for the
prosecution):
     THE COURT:           It strikes me that the guilty ver-
                          dict on Count Two is prema-
                          ture. What do counsel think
                          about that?
     MR. MITCHELL:        Judge, the instruction on Count
                          Two did not define the
                          elements of federal carjacking
                          as part of Count Two, it just
                          simply said carjacking as in
                          Count One. So for them to
                          think that all they have to find
                          is that he actually stole the car
                          as a carjacking without the four
                          elements it makes it possible to
                          have a Count Two guilty ver-
                          dict without a Count One.
                          So it is unclear from my under-
                          standing that they had to also
                          find all four elements in Count
                          Two for the carjacking as they
                          did in Count One. And I think
                          because those four elements
10                                        No. 13-2905

                  were not mentioned as part of
                  Count Two, they didn’t think it
                  applied.
     THE COURT:   Well, there was no objection to
                  the clarity of the instruction,
                  and it didn’t occur to me that
                  there was any lack of clarity.
                  My own view is that one of the
                  elements of Count Two is a
                  finding of guilty on Count One.
                  Mr. Jonas, what do you think?
     MR. JONAS:   Judge, I think we’d like to re-
                  search it, frankly. I mean, our
                  understanding is you can have
                  inconsistent verdicts that don’t
                  require or — that are not re-
                  versible.


     THE COURT:   Oh, I’m not talking about re-
                  versible or —
     MR. JONAS:   Understood.
     THE COURT:   What I am thinking about is
                  sending the jury back for fur-
                  ther deliberations on Count
                  Two. And I think your idea of
                  research is a good one.
No. 13-2905                                             11

                    Let’s find out about this, and be
                    ready at 11:30 tomorrow morn-
                    ing to decide what to do.
    MR. MITCHELL:   But again, Judge, I think for
                    clarification, and again if you
                    look at the instruction you
                    gave for Count Two, it says a
                    guilty finding of carjacking as
                    alleged — that he actually did
                    the carjacking as alleged in
                    Count One, but it doesn’t say
                    that those four elements are the
                    same.
                    And so if they are hung on
                    Count One, they should have
                    also been hung on Count Two.
                    It makes no sense.
    THE COURT:      Well, I think I agree with you.
    MR. MITCHELL:   Okay. So I was just asking if
                    you want to clarify or [give] a
                    clarifying instruction to make
                    sure that they understand that
                    that was the basis for which
                    they would have had to find
                    Count Two.
    THE COURT:      That’s what I am thinking I
                    should do.
    MR. MITCHELL:   Yes, Judge.
12                                                 No. 13-2905

R. 167 at 62–64. Defense counsel urged the court to give the
jury a clarifying instruction on the interrelationship between
Counts One and Two that evening, before the jury was
released for the day, but the court demurred, indicating that it
wished to research and contemplate the situation before taking
action. The jury was therefore released for the evening without
further instruction.
    On the following morning, the court announced to the
parties that, after further consideration and research, it had
tentatively concluded that no further deliberations and no
supplemental instructions were warranted with respect to
Count Two. The court observed that the evidence was suffi-
cient to support the guilty verdict on that count, and any
inconsistency between the jury’s ongoing inability to reach a
verdict as to Count One and its finding of guilt on Count Two
did not call into question the validity of the verdict on the
latter count.
    Initially, neither party agreed with the court’s announced
intent to accept the verdict on Count Two. The government
agreed with the court, in principle, that any inconsistency
between the jury’s guilty verdict on Count Two and its
indecision as to Count One did not necessarily call into
question the validity of the verdict on Count Two, nor did it
suggest that the jury must have misunderstood the court’s
instructions on Counts One and Two. Nonetheless:
     Having said that, what we propose, because of …
     the taking of the partial verdict, which is not usual,
     I guess, to make everything clean, and so we don’t
     have to try this case again, we propose sending the
No. 13-2905                                                     13

     jury back to deliberate all over again on all three
     counts, and just say, you know, putting aside last
     night, we want you to deliberate on Counts One
     through Three, and then when you’re done, return
     a verdict without any further instruction.
R. 168 at 5–6. The court rejected outright the idea of sending
both Counts Two and Three back to the jury for deliberation,
although it remained open to the possibility of ordering further
deliberations on Count Two. With its proposal to have the jury
continue deliberations on all three counts rejected, counsel for
the government, recognizing that the reasons for the jury’s
partial verdict could not be known, now conceded that “we
just have to accept and live with the jury’s verdict.” R. 168 at 9.
    For his part, defense counsel again argued that the jury’s
decision to convict Moore on Count Two, without having
agreed that he had committed the predicate crime of violence
in Count One, presented the possibility that jurors had misun-
derstood the court’s instructions on these counts. That was
why, defense counsel explained, he believed the court should
have given the jury a clarifying instruction the night before,
and why he believed that the court should deliver such an
instruction before the jury’s deliberations on Count One
resumed. Defense counsel also felt himself compelled at this
juncture to move for a mistrial based on how the court’s
inquiry into the status of the jury deliberations had unfolded
the prior evening.
     [M]y concern, and as I mentioned to my client, is
     that I think because of the way it transpired, I have
     to move for a mistrial because in this case the fore-
14                                                 No. 13-2905

     man in open court, prior to any verdict being an-
     nounced on any of the counts, indicated that they
     were hung.
     I think by having them do a piecemeal verdict, the
     Court pierced totally unintentionally into the delib-
     eration process to see where they were, whether we
     thought it was just on Count Two and Three, not
     just Two, but I think it was inappropriate, Judge.
     And then to ask the jurors to determine, after the
     foreman said that they were hung or could not
     reach, and one person to raise their hand, again it
     began to show where the deliberations were. And I
     think that that, Judge, was improper, especially now
     given what we know about what the deliberations
     and the problems that they are having, given the
     verdict forms that they signed.
R. 168 at 8.
    Having heard the parties out, the district court denied
Moore’s motion for a mistrial, declared its intent to accept the
partial verdict on Counts Two and Three, and allowed the jury
to resume deliberations on Count One without any supplemen-
tal instruction.
    After several hours of additional deliberations, the jury
foreman advised the court by way of a note that the jury was
divided 11 to 1 in favor of conviction on Count One and would
be unable to arrive at a unanimous verdict. The court sum-
moned the jury into the courtroom and inquired whether there
was any disagreement with the notion that further delibera-
tions were unlikely to result in a unanimous verdict. No juror
No. 13-2905                                                   15

spoke up. At that point, the court supplied the jury with a new,
clean verdict form that asked for its verdict on all three counts
of the indictment and had the jury complete it. The jury
returned verdicts of guilt on Counts Two and Three, but wrote
“impasse” as to Count One. R. 110. After polling the jury to
confirm the unanimity of its verdicts on Counts One and Two,
the court formally entered findings of guilt on the latter two
counts, declared a mistrial on Count One, and, on the govern-
ment’s motion, dismissed Count One without prejudice.
    Moore subsequently filed a motion for a new trial pursuant
to Federal Rule of Criminal Procedure 33, emphasizing the
inconsistency between the verdict of guilt on Count Two and
the lack of a verdict on the predicate charge in Count One. The
court denied the motion.
    At sentencing, the court ordered Moore to serve consecu-
tive terms of 120 months on each of Counts Two and Three, for
a total sentence of 240 months, a term substantially below the
lower limit of the 360 months- to-life range advised by the
Sentencing Guidelines.
                               II.
   Moore pursues three issues on appeal: (1) whether, in light
of the jury’s inability to reach a verdict on the carjacking
charge, the evidence is sufficient to support the jury’s guilty
verdict on Count Two, given that the commission of a crime of
violence—here, carjacking—is an essential element of the
section 924(c) charge; (2) whether the district court abused its
discretion in refusing Moore’s proposed jury instruction
regarding the intent element of the carjacking offense; and (3)
16                                                      No. 13-2905

whether the district court abused its discretion in denying
Moore’s motion for a new trial.
    Our focus will be on the third of these issues: the denial of
the Rule 33 request for a new trial on Counts One and Two of
the indictment. Whether the interest of justice warrants a new
trial is a discretionary decision that we review with an appro-
priate degree of deference. See, e.g., United States v. Berg, 714
F.3d 490, 501 (7th Cir. 2013). Here, because we find that the
court erred in inviting a partial verdict before the jury indi-
cated that further deliberations would be fruitless as to any
unresolved counts, we vacate the verdict on Count Two and
remand for a new trial.
    The close relationship between Counts One and Two sets
the backdrop for our analysis. In order for a defendant to be
guilty of using or carrying a firearm during and in relation to
a crime of violence as proscribed by section 924(c), he must
have committed all of the acts necessary to be subject to
punishment for the crime of violence. United States v.
Rodriguez-Moreno, 526 U.S. 275, 280, 119 S. Ct. 1239, 1243 (1999);
see also, e.g., United States v. Sandoval, 347 F.3d 627, 633 (7th Cir.
2003). Thus, in order for the jury to convict Moore on the
section 924(c) charge in Count Two, it was required to find that
all four elements of the predicate crime of violence
—carjacking—had been established beyond a reasonable
doubt. Three of those four elements were all but conceded, but
the defense did challenge the notion that Moore, in taking the
car from Heliotis, had the intent to kill her or do her serious
harm. Indeed, that element was the principal focus of the
defense case. And the jury foreman’s question of the
judge—whether the jury should indicate if it agreed to some
No. 13-2905                                                                17

but not all elements of Count One—suggests that the defense
may have raised doubt in the minds of at least one juror on
that element. If, as the foreman’s inquiry suggests, the jurors
were divided as to that element (or any other) of Count One,
then logically the jury was undecided not only as to Count One
but as to Count Two, which required the jury’s unanimous
finding that all four elements of Count One had been proven
beyond a reasonable doubt.
    In this regard, we are not so concerned with the fact that the
jury instruction as to Count Two did not repeat the individual
elements of the Count One carjacking offense,1 as we are with
the evident possibility that the jury, for whatever reason,
overlooked the fact that its inability to render a verdict as to
Count One indicated that it was not prepared to render a
(partial) verdict on Count Two either. The district court itself
recognized the problem when it described the jury’s verdict on
Count Two as “premature.” R. 168 at 62. And, in particular, we
are concerned with the possibility that the court’s decision to
solicit a partial verdict contributed to the problem.
   But before we proceed further, we must address the
government’s contention that Moore waived any objection to

1
   The court gave the Seventh Circuit pattern instruction for a section
924(c)(1)(A) offense, which required the jury to find beyond a reasonable
doubt that Moore had committed the carjacking offense as charged in Count
One. R. 163 at 41–42; see SEVENTH CIRCUIT PATTERN CRIMINAL JURY INSTRUC-
TIONS (2012 ed. as revised Feb. 2013) at 235. Most if not all circuits frame
their pattern instructions similarly. See 2A Kevin F. O’Malley, Jay E. Grenig,
& William C. Lee, FED. JURY PRAC. & INSTR. § 39:18 (5th ed. updated through
Aug. 2014) (setting forth model instruction as to section 924(c)(1)(A) offense
and collecting pattern instructions from various circuits).
18                                                    No. 13-2905

the district court’s decision to ask the jury for a partial verdict,
which is based on Moore’s acquiescence to the court’s declared
intent to ask the jury about the status of its deliberations and to
ask for a verdict on any count or counts that it had thus far
resolved. Gov. Br. 27 n.2. Although Moore’s counsel did raise
a concern about the court’s plan, it was focused on the prospect
of exposing any division among the jurors while deliberations
were ongoing; there was no objection to asking the jury
whether it had reached agreement on any count and, if so, to
render a verdict on that count. By contrast, the government’s
counsel did object, unequivocally, to this aspect of the court’s
proposed course of action, indicating its preference that
deliberations be allowed to continue undisturbed; to that
extent, the court was given an opportunity to reconsider before
it asked the jury to return a partial verdict. Moreover, once the
partial verdict had been returned, both the defense and the
prosecution urged the court to have the jury resume delibera-
tions on Count Two, and Moore’s counsel unequivocally, if
belatedly, voiced concern about the court’s intrusion into the
jury’s deliberative process. At that juncture, the court had the
opportunity to have the jury resume deliberations on Count
Two (if not Count Three, as the government also
suggested)—with or without a supplemental instruction
reminding the jury of the relationship between Counts One
and Two, as Moore requested—rather than accepting the
verdict on Count Two as final. The court chose the latter
course. Under these circumstances, we believe that Moore
preserved his right to challenge the partial verdict on appeal,
and we move on to the merits of the argument.
No. 13-2905                                                    19

    We may assume that had the jury, in its own time, ex-
hausted its ability to reach a verdict on all counts, and an-
nounced that it was deadlocked on Count One but unanimous
as to Counts Two and Three, its verdict as to Count Two would
be sustained, just as it almost certainly would have been
sustained had the jury decided to acquit Moore on Count One
but convict him on Count Two. Either of those scenarios would
present the same inconsistency with which we are confronted
here, given the relationship between the two counts. Nonethe-
less, as the cases recognize, such an inconsistent verdict could
be chalked up to jury mistake, compromise, or lenity; and
typically the guilty verdict will stand (so long as the evidence
is sufficient to support it) notwithstanding an inconsistent
verdict on a related offense, even if conviction on the latter
offense is a predicate to conviction on the former. United States
v. Powell, 469 U.S. 57, 65, 105 S. Ct. 471, 476–77(1984); Dunn v.
United States, 284 U.S. 390, 393–94, 52 S. Ct. 189, 190–91 (1932);
United States v. Askew, 403 F.3d 496, 501 (7th Cir. 2005). This is
how the government views the state of affairs here, and how
the district court ultimately viewed matters when it decided to
accept the verdict on Count Two rather than giving the jury a
supplemental instruction and/or asking the jury to continue its
deliberations on Count Two. But this case does not conform
with the more typical scenario.
   What happened here, and what is the source of our
concern, is that the court invited a partial verdict while
deliberations remained ongoing and before the jury indicated
that it was truly deadlocked as to any count. Recall that when
the jury first asked to be released for the evening because the
hour was growing late, “[e]veryone is tired[,] and we are not
20                                                    No. 13-2905

making progress,” R. 107; R. 167, the jury did not declare that
it was at an impasse as to any charge; on the contrary, it is clear
from the jury’s note that it wished to resume its deliberations
late the following morning. As long as all counts of the
indictment remained on the deliberating table, the jury might
have realized that its disagreement as to Count One logically
foreclosed a verdict on Count Two. However, once it was
asked by the court whether it had reached agreement as to any
count, and its verdict as to Counts Two and Three were
solicited and accepted by the court, the jury lacked the ability
to revisit Count Two. We acknowledge, of course, that when
the foreman was questioned by the court, he indicated that the
jury had reached agreement as to certain counts, and the jurors
confirmed their unanimity when they completed the verdict
form and rendered verdicts as to Counts Two and Three.
Again, however, we cannot be sure either that the jury appreci-
ated the inconsistency at the time it rendered a verdict on
Count Two, or that the jury might not have realized the
inconsistency and acted differently had a partial verdict not
been invited by the court.
    Of course, Federal Rule of Criminal Procedure 31(b)(2)
expressly authorizes a jury in a single-defendant case to return
a partial verdict on any counts as to which it has agreed.
Whether and when to advise the jury that it may return a
partial verdict as the rule permits, and at what point during
deliberations it is appropriate for the court to accept a partial
verdict, are necessarily discretionary and fact-dependent
decisions. See United States v. Durham, 645 F.3d 883, 893–94 (7th
Cir. 2011) (responding to jury inquiries); United States v.
Degraffenried, 339 F.3d 576, 580–81 (7th Cir. 2003) (responding
No. 13-2905                                                       21

to jury note declaring impasse); United States v. Heriot, 496 F.3d
601, 608 (6th Cir. 2007) (accepting partial verdict); United States
v. Patterson, 472 F.3d 767, 780–81 (10th Cir. 2006) (instructing
jury on option of returning partial verdict), cert. granted, j.
vacated, and remanded on other grounds, 555 U.S. 1131, 129 S. Ct.
989 (2009); United States v. Benedict, 95 F.3d 17, 19 (8th Cir. 1996)
(accepting partial verdict).
    When a jury indicates that it has reached a verdict as to
some counts of an indictment (or defendants, in a multiple-
defendant case), but has deadlocked as to others, a responsive
instruction that, in a neutral fashion, lays out the options
available to the jury—including the option of returning a
partial verdict, if it so chooses—is appropriate. See United States
v. DiLapi, 651 F.2d 140, 146 (2d Cir. 1981); see also Patterson, 472
F.3d at 780; United States v. LaVallee, 439 F.3d 670, 691 (10th Cir.
2006); United States v. Black, 843 F.2d 1456, 1463 (D.C. Cir. 1988);
see also United States v. D’Antonio, 801 F.2d 979, 983 (7th Cir.
1986) (emphasizing importance of content-neutrality in judge’s
response to jury’s first indication of possible deadlock) (citing
United States v. Thibodeaux, 758 F.2d 199, 203 (7th Cir. 1985) (per
curiam)). A judge is not required to inform the jury in every
case that it may return a partial verdict, nor does he become
obliged to do so at the first sign of disagreement among the
jurors. See United States v. Dakins, 872 F.2d 1061, 1064 (D.C. Cir.
1989). But when deliberations have grown long relative to the
length of the trial and the number and complexity of the
charges, and the judge is advised and convinced that there is
a genuine impasse among the jurors as to one or more charges,
certainly it is within his discretion to advise the jury that a
partial verdict is among its options. E.g., DiLapi, 651 F.2d at
22                                                    No. 13-2905

146–47; cf. United States v. Vaiseta, 333 F.3d 815, 818–19 (7th Cir.
2003) (district court did not abuse its discretion in taking partial
verdict on six of seven counts after confirming that jury was
genuinely deadlocked on remaining count).
    This is, however, delicate ground on which the judge must
tread very carefully. See Heriot, 496 F.3d at 608; United States v.
Wheeler, 802 F.2d 778, 781 (5th Cir. 1986). A premature inquiry
into whether the jury has reached a verdict as to at least some
charges, or an unprompted, mid-deliberations instruction
informing the jury that it has the option to return a partial
verdict, may impermissibly intrude upon the jury’s delibera-
tive process. See Benedict, 95 F.3d at 19; DiLapi, 651 F.2d at
146–47. The jury should be permitted to structure its delibera-
tions as it wishes; and whether to return a partial verdict, and
if so at what point during its deliberations, are questions that
in the first instance are for the jury itself to answer. Patterson,
472 F.3d at 780–81; DiLapi, 651 F.2d at 146. Absent the jury’s
declaration that it is deadlocked as to one or more charges,
asking the jury whether it has reached agreement as to any
charge or giving the jury a supplemental instruction that it can
return a partial verdict, might be construed by the jury as a
hint from the court that it is taking too long to render a verdict.
See Patterson, 472 F.3d at 780–81. And where, as here, the jury
indicates (whether on its own initiative or in response to the
court’s inquiry) that it has reached agreement as to some but
not all charges, an invitation to deliver a partial verdict poses
the risk that the jury will “premature[ly] conver[t] … a tenta-
tive jury vote into an irrevocable one.” Benedict, 95 F.3d at 19;
see also Heriot, 496 F.3d at 608; DiLapi, 651 F.2d at 147; Wheeler,
802 F.2d at 781. Jurors may not realize that in delivering a
No. 13-2905                                                     23

partial verdict, they are foreclosing to themselves any further
consideration of the charges included in that verdict. Locking
in a partial verdict may thus deprive the jury of “the opportu-
nity to gain new insights concerning the evidence” as it bears
on a count or a defendant as to which a partial verdict has been
rendered, DiLapi, 651 F.2d at 147, and “deprive the defendant
of ‘the very real benefit of reconsideration and change of mind
or heart,’” Benedict, 95 F.3d at 19 (quoting United States v.
Taylor, 507 F.2d 166, 168 (5th Cir. 1975)). Prematurely bringing
jury deliberations to an end as to some counts while delibera-
tions on others continue is “particularly troubling” when one
of the outstanding counts is closely related to a count on which
the jury is asked to render a partial verdict. Benedict, 95 F.3d at
20.
    We have said that it is “probably inadvisable” for a court,
on its own initiative and without any indication that the jury is
deadlocked as to one or more counts, to inform the jury that it
may render a partial verdict. United States v. Peak, 856 F.2d 825,
828 (7th Cir. 1988). This case illustrates why that is so. The
partial verdict solicited by the court included a guilty finding
on the section 924(c) charge while the jury was still deliberating
the predicate offense of carjacking. Because the jury’s partial
verdict was solicited before the jury had indicated that there
would be no point to further deliberations—and, indeed,
deliberations on Count One would continue for several more
hours before a deadlock was finally declared—we have no way
of knowing whether the jury would have remained unanimous
as to Moore’s guilt on Count Two had that count not been
removed from deliberations by the court’s solicitation of a
partial verdict. We could, as the government urges us to do,
24                                                   No. 13-2905

resort to stock presumptions—that the jury understood and
followed the instructions as to the elements of Counts One and
Two, and opted to convict on the firearm charge but not the
predicate crime of violence out of lenity or compromise, for
example—to paper over the inconsistency and sustain the
verdict on Count Two. See Powell, 469 U.S. at 66–67, 68–69, 105
S. Ct. at 477–78, 478–49. But it is one thing to rely on such
presumptions when jury deliberations have been allowed to
run their full course without interruption, and another when
it is the court’s intrusion into that process to solicit a partial
verdict that may be responsible for the inconsistency. The
court’s decision to ask for a partial verdict, when the jury had
not yet finished its deliberations as to the undecided count nor
indicated that it was deadlocked, needlessly injected uncer-
tainty into the verdict on Count Two.
    In Benedict, 95 F.3d 17, our colleagues in the Eighth Circuit,
voicing the same concerns that we have here, concluded on
comparable facts that reversal of a defendant’s conviction was
required. The defendant in Benedict had been charged with
both conspiring to steal post office property and with the
substantive offense of aiding and abetting the theft of post
office property, among other crimes. During deliberations, the
jury advised the court that it had reached a verdict as to three
of the four charges but was divided on the remaining charge.
Over defense objection, the court instructed the jury to render
a verdict on the three counts it had resolved; its partial verdict
included a guilty finding on the substantive charge of aiding
and abetting the theft of post office property but no verdict on
the conspiracy charge. Deliberations continued on the conspir-
acy charge (with the court rejecting a defense request that the
No. 13-2905                                                    25

jury be instructed to continue deliberations on the aiding and
abetting charge as well) but culminated in a deadlock and a
declaration of a mistrial on that count. On appeal, the Eighth
Circuit held that it was error for the court to instruct the jury
to render a partial verdict while deliberations were ongoing as
to the conspiracy charge. “It is improper for a trial court to
intrude on the jury’s deliberative process in such a way as to
cut short its opportunity to fully consider the evidence,” the
court stated. Id. at 19. Neither party had requested a partial
verdict, nor had the court given that choice to the jury along
with an admonition that any partial verdict would be final as
to the counts included in that verdict. Id. at 20. Instead, the
district court had acted unilaterally in a manner that resulted
in a finding of guilt on an aiding and abetting charge that was
interconnected with the conspiracy charge on which the jury
was still deliberating. Id.
     [I]t is particularly troubling that the outstanding
     charge of conspiracy to commit post office theft was
     so closely related to the substantive theft offense for
     which the jury announced a guilty verdict and to
     which the jury was not permitted to return during
     the remaining deliberations. It is difficult to imagine
     that the jury could continue to deliberate on the
     conspiracy charge without reweighing the evidence
     with respect to the substantive offense where, as
     here, the government’s evidence on both counts was
     virtually the same. …
Id. The court therefore concluded that the district court had
abused its discretion in instructing the jury to return a partial
verdict before it had completed its deliberations on a closely
26                                                    No. 13-2905

related count; the guilty verdict on the substantive charge of
theft therefore could not stand. Id.
   We need not address whether the problem would have
been corrected had the court, as it was initially inclined, asked
the jury to continue deliberations on Count Two, with or
without a supplemental instruction reminding the jurors that
Moore’s guilt as to the carjacking charge in Count One was an
element of the section 924(c) charge in Count Two. Cf. United
States v. Ruffin, 129 F.3d 114, 1197 WL 701364, at *3 (2d Cir.
Nov. 10, 1997) (unpublished, nonprecedential decision) (noting
that district court, in advising deadlocked jury that it had
option to render partial verdict, reminded jury that one charge
was a necessary predicate of another). The court decided not to
pursue that course, and instead accepted the verdict on Count
Two as final.
    Because the actual rationale underlying the jury’s verdicts
(and lack thereof ) are typically not the proper subject of
judicial inquiry, see Fed. R. Evid. 606(b); Tanner v. United States,
483 U.S. 107, 116–127, 107 S. Ct. 2739, 2745–51 (1987); Gacy v.
Welborn, 994 F.2d 305, 313 (7th Cir. 1993), we will not and
cannot know why the jury convicted Moore on Count Two
without reaching agreement on the predicate offense in Count
One. See Powell, 469 U.S. at 66, 105 S. Ct. at 477; Askew, 403 F.3d
at 501. But we cannot discount the possibility that the jury
rendered a verdict on Count Two prematurely, without
appreciating that its finding of guilt was logically irreconcilable
with its continued division on the predicate offense. This is the
very possibility that the district court itself recognized when
the partial verdict was first returned. Nor can we rule out the
No. 13-2905                                                      27

possibility that had the jury been permitted to continue its
deliberations on all counts, without interruption and without
the court’s solicitation of a partial verdict, the jury in weighing
the evidence that bore on Count One as well as Count Two
might have perceived the inconsistency and realized that it had
not, in fact, reached agreement as to all elements of the section
924(c) offense.
    For these reasons, we believe that the district court abused
its discretion when it instructed the jury to return a partial
verdict while deliberations were ongoing and in denying
Moore’s request for a new trial. Moore is entitled to a new trial
on Count Two. Moore has not asked for a new trial on Count
Three, and for good reason. His guilt on Count One was not a
predicate to his conviction on the felon-in-possession charge
set forth in Count Three. Indeed, the elements of the felon-in-
possession charge were all but conceded by the defense. See
R. 163 at 27 (defense closing argument: “Count Three, that’s an
easy one.”). The error in soliciting a partial verdict therefore
did not taint the verdict on Count Three.
                                III.
    Because the district court erred in soliciting a partial verdict
from the jury before it had indicated that it was deadlocked as
to one or more counts of the indictment, we conclude that the
court abused its discretion in denying Moore’s subsequent
motion for a new trial as to Count Two. We therefore VACATE
Moore’s conviction on Count Two, AFFIRM his conviction on
Count Three, and REMAND for further proceedings consistent
with this opinion. Circuit Rule 36 shall not apply on remand.